PER CURIAM.
Debtors William and Rhonda Mackey appeal the decision of the Bankruptcy Appellate Panel (BAP) affirming the bankruptcy court’s1 order dismissing their Chapter 13 case, and finding moot the Mackeys’ challenges to orders in their Chapter 7 case, which was dismissed during the pendency of this appeal. Having reviewed the bankruptcy court’s findings of fact for clear error and its conclusions of law de novo, see In re Vote, 276 F.3d 1024, 1026 (8th Cir.2002), we agree with the BAP’s analysis. Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Arthur B. Federman, United States Bankruptcy Judge for the Western District of Missouri.